Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
Claim Rejections - 35 USC § 103
The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 5-7, 10 and 11 are rejected under 35 U.S.C. 103 as being unpatentable over Chen et al. (US 10,163,981) in view of Kalnitsky et al. (US 2017/0092692 as disclosed in previous Office Action).
As for claims 5-6, Chen et al. disclose in Fig. 5 and the related text a semiconductor device, comprising: 
a plurality of doped regions 308s/308d, located in a substrate 102; 
a first dielectric layer 506d, located on the substrate 102; 
a plurality of first contacts (right 508c/510a) and second contacts (left 508c/510a), located in the first dielectric layer 506d and connected to the plurality of doped regions 308s/308d; 
a second dielectric layer 506e, located on the first dielectric layer 506d; 
a memory element 516, located in the second dielectric layer 506e, the memory element 516 being electrically connected to the second contact (fig. 5); and 
a conductive line 510c, located in the second dielectric layer 506e, the conductive line 510c being electrically connected to the plurality of first contacts (fig. 5); and 
an etch stop layer 505e, located on the second dielectric layer 506e (fig. 5); 
a first inter-metal dielectric layer 506f, located on the etch stop layer 505e; and 
a first dual damascene structure 508d/510d/508e and a second dual damascene structure 518/510d/508e, located in the first inter-metal dielectric layer 506f and the etch stop layer 505e, the first dual damascene structure 508d/510d/508e being connected to the conductive line 510c and the second dual damascene structure 518/510d/508e being connected to the memory element 516 (fig. 5), 
wherein a maximum height of the second dual damascene structure 518/510d/508e is greater than a maximum height of the first dual damascene structure 508d/510d/508e.
Chen et al. does not disclose a top surface of the conductive line being at a same level as a top surface of the memory element; and a top surface of the second dielectric layer is coplanar with the top surface of the conductive line and a top surface of a top cover layer of the memory element. 
Kalnitsky et al. teach in Fig. 2 and the related text a top surface of the conductive line 119 being at a same level as a top surface of the memory element 202/201/203 (fig. 2); and a top surface (upper surface of 205) of the second dielectric layer 206a/206b/204/205 is coplanar with the top surface of the conductive line 119 and a top surface of a top cover layer (upper portion of 203) of the memory element (fig. 2).  .
Chen et al. and Kalnitsky et al. are analogous art because they both are directed memory devices and one of ordinary skill in the art would have had a reasonable expectation of success to modify Chen et al. because they are from the same field of endeavor. 
It would have been obvious to one of ordinary skill in the art at the time the invention was made to modify Chen et al. to include a top surface of the conductive line being at a same level as a top surface of the memory element; and a top surface of the second dielectric layer is coplanar with the top surface of the conductive line and a top surface of a top cover layer of the memory element as taught by Kalnisky et al. in order to improve performance of the device. 

As for claim 7, Chen et al. disclose the semiconductor device according to claim 6, wherein the conductive line 510c is in physical contact with the plurality of first contacts (right 308d), and the memory element 516 is in physical contact with the second contact (left 308d).  

As for claim 10, Chen et al. disclose the semiconductor device according to claim 5, wherein a metal layer 508b, arranged below the conductive line 510c and the memory element 516 and being in physical contact with the first contact 510a; and 
a plurality of vias 510b, arranged between the metal layer 508b and the conductive line 510c and between the metal layer 508b and the memory element 516.

As for claim 11, Chen et al. disclose the semiconductor device according to claim 5, wherein the conductive line 510c comprises: 
a main line portion (upper portion of 510c), extending along a first (horizontal) direction; and
a plurality of extending portions (middle and lower portions of 510c), extending along the second (vertical) direction, arranged along the first direction and connected to the main line portion and the plurality of the first contacts 308d (fig. 5).


Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Chen et al. in view of Kalnitsky et al. further in view of Tan et al. (US 2017/0084820 as disclosed in previous Office Action).
As for claim 9, Chen in view of Kalnitsky et al. disclosed substantially the entire claimed invention as applied in claim 6, except the second dual damascene structure penetrates through the top cover layer of the memory element and is electrically connected to an electrode layer below the top cover layer.
Tan et al. teach in Fig. 1a-1b and the related text a dual damascene structure 184a/185a penetrates through a top cover layer 190 of the memory element 160 and is electrically connected to an electrode layer 166 below the top cover layer 190.
Chen et al., Kalnitsky et al. and Tan et al. are analogous art because they both are directed memory devices and one of ordinary skill in the art would have had a reasonable expectation of success to modify Chen et al. in view of Kalnitsky et al. because they are from the same field of endeavor. 
It would have been obvious to one of ordinary skill in the art at the time the invention was made to modify the combined device to include the dual damascene structure penetrates through the top cover layer of the memory element and is electrically connected to an electrode layer (lower portion of 203) below the top cover layer as taught by Tan et al. in order to better interconnections (see Abstract of Tan et al.).

Response to Arguments
Applicant’s arguments, see pgs. 6-8, filed 11/07/2022, with respect to the rejection(s) of claim(s) 5 under 35 U.S.C. 102(a)(1) have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Chen et al. in view of Kalnitsky et al as seen in the rejections above.
In view of the foregoing reasons, the Examiner believes that all Applicant’s arguments and remarks are addressed. The Examiner has determined that the previous Office Action is still proper based on the above responses. Therefore, the rejections are sustained and maintained.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TRANG Q TRAN whose telephone number is (571)270-3259.  The examiner can normally be reached on Monday-Thursday (9am-4pm).
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lynne Gurley can be reached on 5712721670.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/TRANG Q TRAN/           Primary Examiner, Art Unit 2811